Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 23, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143841                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  CHERYL DEBANO-GRIFFIN,                                                                                             Justices
           Plaintiff -Appellant,
  v                                                                SC: 143841
                                                                   COA: 282921
                                                                   Lake CC: 05-006469-CZ
  LAKE COUNTY and LAKE COUNTY BOARD
  OF COMMISSIONERS,
           Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the August 25, 2011
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed: (1) whether the plaintiff established a causal
  connection between her protected activity and the adverse employment action under the
  Whistleblowers Protection Act (MCL 15.362) and, if so, (2) whether a whistleblower
  may challenge an adverse employment decision, which is claimed to be a matter of
  business judgment that was based on a fiscal or budgetary reason, as a mere pretext over
  the defendants’ assertion that the separation of powers principle prevents the judiciary
  from examining the budgetary decisions of a legislative body. See Dubey v Stroh
  Brewery Co, 185 Mich App 561, 565-566 (1990).

         ZAHRA, J., did not participate because he was on the Court of Appeals panel that
  issued the October 15, 2009 and December 16, 2010 per curiam opinions.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 23, 2012                      _________________________________________
           y0320                                                              Clerk